DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Foreign Application Number 2017-108208 (JP) has been received.

Allowable Subject Matter
3.	Claims 4, 7, 8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atsumi et al. (US 6,351,252 B1).
Claim 1. A head-mounted display (Fig.1 and C3, ln 60-65) comprising: a main body with a display device incorporated therein (Fig.1 and C4, ln 58-60, housing body 2); a mounting band that extends toward a rear side from the main body and is used for mounting to a user's head (Fig.1 and C4, ln 58-60, back housing body 3 with joint members 4R and 4L) (C4, ln 31-34, the joint members 4L and 4R link the housing body and the left and right supporting frames 5L and 5R); a right earphone holding section which is provided at a right portion of the mounting band and to and from which a right earphone can be attached and detached (Fig.1 and 2, C7, ln 41-50, earphone holding mechanism 11R); and a left earphone holding section which is provided at a left portion of the mounting band and to and from which a left earphone can be attached and detached (Fig.1 and 2, C7, ln 41-50, earphone holding mechanism 11L). jack
Claim 2. The head-mounted display according to claim 1, wherein the right earphone holding section and the left earphone holding section respectively have openings into which the earphones can be inserted, and inner edges of the openings are configured to clamp outer peripheral portions of the earphones (Fig.6 and Fig.8).
Claim 3. The head-mounted display according to claim 2, wherein the right earphone and the left earphone respectively have ear pieces to be inserted into user's external auditory canals, and the inner edges of the openings are configured to clamp outer peripheral portions of the ear pieces (Fig.3 and Fig. 8).
Claim 5. The head-mounted display according to claim 2, wherein the right earphone holding section and the left earphone holding section are each formed using an elastically deformable material (C7, ln 51-55).
Claim 6. The head-mounted display according to claim 1, wherein the right earphone holding section and the left earphone holding section are bulging in relation to a surface of the mounting band or are recessed in relation to a surface of the mounting band (Fig.2, Fig.4 and Fig.8).
Claim 9. The head-mounted display according to claim 1, wherein the mounting band has at least two attachment sections to which an end portion or an intermediate portion of a cable connected to the right earphone and the left earphone is attached and which are spaced from each other in a left-right direction (Fig.2, cord 8L).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 24, 2022
/SIMON KING/Primary Examiner, Art Unit 2653